Title: To James Madison from Caspar Wistar, 26 December 1808
From: Wistar, Caspar
To: Madison, James



Dear Sir
Philada: Decr. 26. 1808.

Mr. J. Otto who will have the honour of presenting this, is the Gentleman whom you favoured with an introduction to Mr. Pinckney.  Having returned very lately from Europe, I have requested him to Communicate to you the result of his observations & inquiries, & as he will be at the Seat of Government in a few days he will wait upon you for the purpose.
Having been engaged in Commercial pursuits, & spent some time in Liverpool as well as London, with his attention directed to the Cause of his Country, I beleive his information will be acceptable to you.
Permit me to avail myself of the occasion for offering you my thanks for the letter to Mr. Pinckney, as well as many other acts of Kindness I have received from you.  With the best wishes for Mrs. Maddison as well as yourself, I beg leave to Subscribe Your obliged friend & Servant

C: Wistar Junr. 

